Case 1:20-cv-06628-GBD-SLC Document 38 Filed 04/12/21 Page1of1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

GENT HAJDARAJ and ENDRI HOXHA,
on behalf of themselves, FLSA Collective Plaintiffs,
and the Class

 

Case No.: 1:20-cv-06628

Plaintiffs,
-against-
A & B RESTAURANT GROUP LLC NOTICE OF DISMISSAL
d/b/a BENJAMIN STEAK HOUSE PURSUANT TO FRCP
SSAP LLC 41(a)(1I)(A@

d/b/a BENJAMIN STEAK HOUSE I
B AND B RESTAURANT GROUP LLC,
d/b/a BENJAMIN STEAKHOUSE HI
AP & SS RESTAURANT GROUP LLC
d/b/a THE SEAFIRE GRLL,
BENJAMIN RESTAURANT GROUP LLC,
ALBAN PRELVUKAJ, and ABNESHE SINANAJ

Defendants.

 

PLEASE TAKE NOTICE that the claims of Plaintiffs are hereby dismissed, without
prejudice, in their entirety as against Defendants, pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)(i), without costs or attorneys’ fees to any party.

Dated: April 9, 2021
New York, New York For Plaintiffs:

By: __/s/ C.K, Lee
C.K. Lee, Esq.
Lee Litigation Group, PLLC
148 West 24th Street, 8th Floor
New York, NY 10011
Tel.: (212) 465-1188
Fax: (212) 465-1181
cklee@leelitigation.com

SO ORDERED:

Dated: ___APR 1 2 2004) Gratae, B ~ Dor we
oF Geptfe B. Daniels, U.S.D.J.

 
